                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    BRUCE D. WRIGHT,                             : Case No. 3:19-cv-39
                                                 :
           Plaintiff,                            : District Judge Walter H. Rice
                                                 : Magistrate Judge Sharon L. Ovington
    vs.                                          :
                                                 :
    ZACHARY T. TURNER,                           :
    USAF Assistant Staff Judge Advocate,         :
                                                 :
           Defendant.                            :


                             REPORT AND RECOMMENDATION1


          Plaintiff filed an application to proceed in forma pauperis and affidavit in support

thereof pursuant to 28 U.S.C. § 1915(a)(1) in connection with this civil suit. (Doc. #1).

His affidavit reveals that in the past twelve months, he has received $22,152 in retirement

pay, $30,000 in stock dividends, $9,600 from his 401K retirement account, and $1,000 as

a volleyball referee. He is not employed. He also indicates that he has $30,000 in a

checking, saving, and/or other account. He owns a home valued at $350,000 and a cabin

valued at $150,000. He has $400,000 in stocks and $500,000 in his 401K account. He

owes one creditor, Capital One, $10,000.

          Plaintiff’s affidavit does not demonstrate that his income and assets are

insufficient to provide himself with the necessities of life and still have sufficient funds to




1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendation.
pay the full filing fee of $400.00 in order to institute this action. See Adkins v. E.I.

DuPont De Nemours & Co., Inc., 335 U.S. 331, 339 (1948).

                    IT IS THEREFORE RECOMMENDED THAT:

       Plaintiff’s application to proceed in forma pauperis (Doc. #1) be DENIED.

February 11, 2019                                  s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge




                                               2
                        NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendation. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
otherwise directs. A party may respond to another party’s objections within
FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             3
